Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 and 19 are currently pending and are being examined.
Claims 1 and 15-17 have been amended according to the examiner’s amendment entered below.
Claim 18 has been cancelled by the applicant.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Padowithz Alce on Friday, May 6, 2022.

The application has been amended as follows: 
1.	(Currently Amended)	A machine learning-based method for detecting digital abuse or digital fraud that involves malicious account testing, the method comprising:
	creating a decline code-feature mapping of a plurality of distinct account testing transaction decline codes to a plurality of distinct machine learning model learnable features of a machine learning threat model;
	defining a training corpus of decline code-informed data samples based on the decline code-feature mapping; 
	using the training corpus of decline code-informed data samples to train the machine learning threat model; 
	implementing the machine learning threat model that predicts malicious account testing using misappropriated account data, 
	wherein a subset of learnable features of a plurality of learnable features of an algorithmic structure of the machine learning threat model includes one or more of the plurality of distinct machine learning model learnable features associated with the decline code-feature mapping and a distinct learnable feature associated with identifying a quantity of transaction failures per bank identifying number (BIN) within a period per internet protocol (IP) address; 
	wherein implementing the machine learning threat model includes:
		(i) identifying event data from an online event that is suspected to involve digital fraud or digital abuse,
		(ii) extracting adverse feature data from the event data that map to the plurality of distinct machine learning model learnable features associated with the decline code-feature mapping, 
		(iii) providing the adverse feature data as model input to the machine learning threat model; 
	computing, using the machine learning threat model, a threat prediction indicating a probability that the online event involves malicious account testing; and
	computing an automated disposal decision that enables a blocking, an allowance, or a review of the online event based on the threat prediction.

15.	(Currently Amended) 	A machine learning-based system for detecting and mitigating digital abuse or digital fraud that involves malicious account testing, the machine learning-based system comprising:
	a machine learning system that:
		creates a decline code-feature mapping of a plurality of distinct account testing transaction decline codes to a plurality of distinct machine learning model learnable features of a machine learning threat model;
		defines a training corpus of decline code-informed data samples based on the decline code-feature mapping; 
		uses the training corpus of decline code-informed data samples to train the machine learning threat model; 
	a distributed network of computers implementing a machine learning-based digital threat mitigation service that:
		implements the machine learning threat model that predicts malicious account testing using misappropriate accounts, 
		wherein a subset of learnable features of a plurality of learnable features of an algorithmic structure of the machine learning threat model includes one or more distinct machine learning model learnable features of the plurality of distinct machine learning model learnable features associated with the decline code-feature mapping and a distinct learnable feature associated with identifying a quantity of transaction failures per bank identifying number (BIN) within a period per internet protocol (IP) address; 
		wherein implementing the machine learning threat model includes:
			(i) identifying event data from an online event that is suspected to involve digital fraud or digital abuse,
			(ii) extracting adverse feature data from the event data that map to the one or more learnable features of the subset, 
			(iii) providing the adverse feature data as model input to the machine learning threat model; [[and]]
		computes, using the machine learning threat model, a threat prediction indicating a probability that the online event involves malicious account testing; and
		computes an automated disposal decision that enables a blocking, an allowance, or a review of the online event based on the threat prediction.

16.	(Currently Amended)	The system according to claim 15, wherein
	the threat prediction comprises a threat score value, and
	wherein the machine learning-based system 
		implements, 

17. 	(Currently Amended)	A machine learning-based method for detecting digital abuse or digital fraud that involves malicious account testing, the method comprising:
	identifying a plurality of distinct transaction decline codes that indicate a probability of malicious account testing;
	defining a corpus of account testing training data samples based on the plurality of transaction decline codes;
	training a machine learning threat model using the corpus of account testing training data samples;
	implementing the machine learning threat model that predicts malicious account testing using misappropriated account data, 
		wherein a subset of a plurality of learnable variables of an algorithmic structure of the machine learning threat model includes one or more learnable variables derived based on feature data indicative of malicious account testing and a distinct learnable variable associated with identifying a number of transaction failures per bank identifying number (BIN) within a period per internet protocol (IP) address;
		wherein implementing the machine learning threat model includes:
			(i) identifying event data from an online event that is suspected to involve digital fraud or digital abuse,
			(ii) extracting adverse feature data from the event data that map to the one or more learnable variables of the subset, and
			(iii) providing the adverse feature data as model input to the machine learning threat model; [[and]]
	computing, using the machine learning threat model, a threat prediction indicating a probability that the online event involves malicious account testing based on the adverse feature data and the plurality of learnable variables; and
	computing an automated disposal decision that enables a blocking, an allowance, or a review of the online event based on the threat prediction.


Allowable Subject Matter
	The following is an examiner’s statement regarding reasons for allowance:

Rejections under 35 U.S.C. 101
	Claims 1-17 and 19 are patent eligible under 35 U.S.C. 101 because they are directed to an abstract idea which is integrated into a practical application.

	Claims 1-14 recite a machine-learning based method for computing a probability that an online event involves malicious account testing, and blocking/allowing/reviewing the online event based on the calculated probability. These claims recite an abstract idea of certain methods of organizing human activity because they recite a fundamental economic principle (i.e., mitigating risk) and/or mathematical concepts (i.e., computing a statistical probability). 
	Claim 1, however, recites additional elements which integrate the abstract idea into a practical application. Specifically, claim 1 recites the following limitations:
creating a decline code-feature mapping of a plurality of distinct account testing transaction decline codes to a plurality of distinct machine learning model learnable features of a machine learning threat model;
defining a training corpus of decline code-informed data samples based on the decline code-feature mapping; 
using the training corpus of decline code-informed data samples to train the machine learning threat model; 
implementing the machine learning threat model that predicts malicious account testing using misappropriated account data, 
wherein a subset of learnable features of a plurality of learnable features of an algorithmic structure of the machine learning threat model includes one or more of the plurality of distinct machine learning model learnable features associated with the decline code-feature mapping and a distinct learnable feature associated with identifying a quantity of transaction failures per bank identifying number (BIN) within a period per internet protocol (IP) address.
	These limitations disclose a machine learning model which is trained based on a plurality of distinct machine learning model learnable variables that are mapped a plurality of distinct transaction codes. In other words, claim 1 provides specific detail regarding how the machine learning model is trained and implemented to calculate the probability that an online event (e.g., a transaction) involves malicious account testing. This determination is then used to make a decision regarding the acceptance of the online event. Therefore, these additional elements integrate the judicial exception into a practical application because they apply the judicial exception in a way that is beyond a general linking to the technological environment and/or merely applying generic computer components to implement the abstract idea on a computer. 
	Claims 2-14 overcome the requirements set forth under 35 U.S.C. 101 for similar reasons as described above due to their dependency on claim 1.

	Claims 15 and 16 recite a machine-learning based system for computing a probability that an online event involves malicious account testing, and blocking/allowing/reviewing the online event based on the calculated probability. These claims recite an abstract idea of certain methods of organizing human activity because they recite a fundamental economic principle (i.e., mitigating risk) and/or mathematical concepts (i.e., computing a statistical probability). 
	Claim 15, however, recites additional elements which integrate the abstract idea into a practical application. Specifically, claim 15 recites the following limitations:
A machine learning system that: creates a decline code-feature mapping of a plurality of distinct account testing transaction decline codes to a plurality of distinct machine learning model learnable features of a machine learning threat model;
defines a training corpus of decline code-informed data samples based on the decline code-feature mapping
uses the training corpus of decline code-informed data samples to train the machine learning threat model;
a distributed network of computers implementing a machine learning-based digital threat mitigation service that:
implements the machine learning threat model that predicts malicious account testing using misappropriate accounts,
wherein a subset of learnable features of a plurality of learnable features of an algorithmic structure of the machine learning threat model includes one or more distinct machine learning model learnable features of the plurality of distinct machine learning model learnable features associated with the decline code-feature mapping and a distinct learnable feature associated with identifying a quantity of transaction failures per bank identifying number (BIN) within a period per internet protocol (IP) address.
	These limitations disclose a machine learning model which is trained based on a plurality of distinct machine learning model learnable variables that are mapped a plurality of distinct transaction codes. In other words, claim 1 provides specific detail regarding how the machine learning model is trained and implemented to calculate the probability that an online event (e.g., a transaction) involves malicious account testing. This determination is then used to make a decision regarding the acceptance of the online event. Therefore, these additional elements integrate the judicial exception into a practical application because they apply the judicial exception in a way that is beyond a general linking to the technological environment and/or merely applying generic computer components to implement the abstract idea on a computer. 
	Claim 16 overcomes the requirements set forth under 35 U.S.C. 101 for similar reasons as described above due to its dependency on claim 15.

	Claims 17 and 19 recites a machine-learning based method for computing a probability that an online event involves malicious account testing, and blocking/allowing/reviewing the online event based on the calculated probability. These claims recite an abstract idea of certain methods of organizing human activity because they recite a fundamental economic principle (i.e., mitigating risk) and/or mathematical concepts (i.e., computing a statistical probability). 
	Claim 17, however, recites additional elements which integrate the abstract idea into a practical application. Specifically, claim 17 recites the following limitations:
identifying a plurality of distinct transaction decline codes that indicate a probability of malicious account testing;
defining a corpus of account testing training data samples based on the plurality of transaction decline codes;
training a machine learning threat model using the corpus of account testing training data samples;
implementing the machine learning threat model that predicts malicious account testing using misappropriated account data, 
wherein a subset of a plurality of learnable variables of an algorithmic structure of the machine learning threat model includes one or more learnable variables derived based on feature data indicative of malicious account testing and a distinct learnable variable associated with identifying a number of transaction failures per bank identifying number (BIN) within a period per internet protocol (IP) address.
	These limitations disclose a machine learning model which is trained based on a corpus of account testing training data samples which are defined based on a plurality of distinct transaction decline codes that indicate a probability of malicious account testing. In other words, claim 1 provides specific detail regarding how the machine learning model is trained and implemented to calculate the probability that an online event (e.g., a transaction) involves malicious account testing. This determination is then used to make a decision regarding the acceptance of the online event. Therefore, these additional elements integrate the judicial exception into a practical application because they apply the judicial exception in a way that is beyond a general linking to the technological environment and/or merely applying generic computer components to implement the abstract idea on a computer.
	Claim 19 overcomes the requirements set forth under 35 U.S.C. 101 for similar reasons as described above due to its dependency on claim 17.

Rejections under 35 U.S.C. 102/103
	Claim 1 recites the following limitations that are not taught by the prior art:
wherein a subset of learnable features of a plurality of learnable features of an algorithmic structure of the machine learning threat model includes one or more of the plurality of distinct machine learning model learnable features associated with the decline code-feature mapping and a distinct learnable feature associated with identifying a quantity of transaction failures per bank identifying number (BIN) within a period per internet protocol (IP) address.
	The prior art reference that is most closely related to the claims as a whole is Ding (U.S. Pre-Grant Publication No. 20140324699). Ding discloses a system for utilizing a testing model (i.e., a machine learning model) to identify transaction as “testing transaction” (i.e., transactions involving malicious account testing. However, Ding does not explicitly teach that the learnable features of the machine learning model includes a distinct learnable feature associated with identifying a quantity of transaction failures per bank identifying number (BIN) within a period per internet protocol (IP) address. The prior art reference that is most closely related to the limitation described above is Hammad (U.S. Pre-Grant Publication No. 20110022483). Hammad discloses a system which detects a number of failed transactions for a specific device (See Paragraph 48). The device may be identified based on its IP address (See Paragraph 32). However, Hammad does not teach that the number of failed transactions for a time period is also determined per bank identifying number (BIN). Therefore, this limitation is not taught in the prior art. 
	Claims 2-14 overcome the requirements set forth under 35 U.S.C. 101 for similar reasons as described above due to their dependency on claim 1.
	
	Claim 15 recites the following limitations that are not taught by the prior art:
wherein a subset of learnable features of a plurality of learnable features of an algorithmic structure of the machine learning threat model includes one or more distinct machine learning model learnable features of the plurality of distinct machine learning model learnable features associated with the decline code-feature mapping and a distinct learnable feature associated with identifying a quantity of transaction failures per bank identifying number (BIN) within a period per internet protocol (IP) address.
	The prior art reference that is most closely related to the claims as a whole is Ding (U.S. Pre-Grant Publication No. 20140324699). Ding discloses a system for utilizing a testing model (i.e., a machine learning model) to identify transaction as “testing transaction” (i.e., transactions involving malicious account testing. However, Ding does not explicitly teach that the learnable features of the machine learning model includes a distinct learnable feature associated with identifying a quantity of transaction failures per bank identifying number (BIN) within a period per internet protocol (IP) address. The prior art reference that is most closely related to the limitation described above is Hammad (U.S. Pre-Grant Publication No. 20110022483). Hammad discloses a system which detects a number of failed transactions for a specific device (See Paragraph 48). The device may be identified based on its IP address (See Paragraph 32). However, Hammad does not teach that the number of failed transactions for a time period is also determined per bank identifying number (BIN). Therefore, this limitation is not taught in the prior art. 
	Claim 16 overcomes the requirements set forth under 35 U.S.C. 101 for similar reasons as described above due to its dependency on claim 15.

	Claim 17 recites the following limitations that are not taught by the prior art:
wherein a subset of a plurality of learnable variables of an algorithmic structure of the machine learning threat model includes one or more learnable variables derived based on feature data indicative of malicious account testing and a distinct learnable variable associated with identifying a number of transaction failures per bank identifying number (BIN) within a period per internet protocol (IP) address.
	The prior art reference that is most closely related to the claims as a whole is Ding (U.S. Pre-Grant Publication No. 20140324699). Ding discloses a system for utilizing a testing model (i.e., a machine learning model) to identify transaction as “testing transaction” (i.e., transactions involving malicious account testing. However, Ding does not explicitly teach that the learnable features of the machine learning model includes a distinct learnable feature associated with identifying a quantity of transaction failures per bank identifying number (BIN) within a period per internet protocol (IP) address. The prior art reference that is most closely related to the limitation described above is Hammad (U.S. Pre-Grant Publication No. 20110022483). Hammad discloses a system which detects a number of failed transactions for a specific device (See Paragraph 48). The device may be identified based on its IP address (See Paragraph 32). However, Hammad does not teach that the number of failed transactions for a time period is also determined per bank identifying number (BIN). Therefore, this limitation is not taught in the prior art. 
	Claim 19 overcomes the requirements set forth under 35 U.S.C. 101 for similar reasons as described above due to its dependency on claim 17.


Response to Arguments
	All rejections under 35 U.S.C. 112(b) have been withdrawn in response to the applicant’s amendments and the examiner’s amendments entered above.
	All rejections under 35 U.S.C. 103 have been withdrawn in response to the amendments submitted by the applicant. Specifically, the independent claims were amended to include the limitations of claim 18. 


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are pertinent for disclosing various features of the claimed invention, but they do not disclose all of the claimed features, as described in the reasons for allowance above.
Sampath (U.S. Pre-Grant Publication No. 20190228419): Describes a fraud detection system that applies scoring models to process transactions by scoring them and sidelines potential fraudulent transactions.
Choi (U.S. Pre-Grant Publication No. 20170200164): Describes an apparatus for detecting a fraudulent transaction using machine learning.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM D NEWLON/Examiner, Art Unit 3696     

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696